                                       Case 5:18-cv-07677-NC Document 118 Filed 04/29/20 Page 1 of 4



                              1   PAUL B. MELLO – 179755                                   JEFFREY L. BORNSTEIN – 099358
                                  SAMANTHA D. WOLFF – 240280                               ERNEST GALVAN – 196065
                              2   HANSON BRIDGETT LLP                                      KARA J. JANSSEN – 274762
                                  425 Market Street, 26th Floor                            REKHA ARULANANTHAM -
                              3   San Francisco, California 94105                          317995
                                  Telephone: (415) 777-3200                                ROSEN BIEN
                              4   Facsimile: (415) 541-9366                                GALVAN & GRUNFELD LLP
                                  Email:    pmello@hansonbridgett.com                      101 Mission Street, Sixth Floor
                              5             swolff@hansonbridgett.com                      San Francisco, California 94105-1738
                                                                                           Telephone: (415) 433-6830
                              6   Gregory B. Thomas (SBN 239870)                           Facsimile: (415) 433-7104
                                  Temitayo O. Peters (SBN 309913)                          Email: jbornstein@rbgg.com
                              7   BURKE, WILLIAMS & SORENSEN, LLP                                  egalvan@rbgg.com
                                  1901 Harrison Street, Suite 900                                  kjanssen@rbgg.com
                              8   Oakland, CA 94612-3501                                           rarulanantham@rbgg.com
                                  Tel: 510.273-8780 Fax: 510.839.9104
                              9   E-mail: gthomas@bwslaw.com                               Attorneys for Plaintiffs
                                            tpeters@bwslaw.com
                         10
                                  Attorneys for Defendants
                         11       COUNTY OF ALAMEDA; GREGORY J. AHERN
                                  in his official capacity as Sheriff of the Alameda
                         12       County Sheriff s Office; KARYN TRIBBLE in her
                                  official capacity as Director of the Alameda County
                         13       Behavioral Health Care Services Agency;

                         14                                   UNITED STATES DISTRICT COURT

                         15                     NORTHERN DISTRICT OF CALIFORNIA/SAN JOSE DIVISION

                         16

                         17       ASHOK BABU, ROBERT BELL,                        Case No. 5:18-cv-07677
                                  IBRAHIM KEEGAN-HORNSBY,
                         18       DEMAREA JOHNSON, BRANDON                        STIPULATION AND [PROPOSED]
                                  JONES, STEPHANIE NAVARRO,                       ORDER TO CONTINUE FILING OF
                         19       ROBERTO SERRANO, and ALEXANDER                  STATUS UPDATE
                                  WASHINGTON on behalf of themselves
                         20       and all others similarly situated,              Judge: Hon. Nathanael Cousins

                         21                    Plaintiffs,
                                  v.                                              Trial Date: January 25, 2021
                         22
                                  COUNTY OF ALAMEDA; GREGORY J.
                         23       AHERN in his official capacity as Sheriff of
                                  the Alameda County Sheriff s Office;
                         24       KARYN TRIBBLE in her official capacity
                                  as Director of the Alameda County
                         25       Behavioral Health Care Services Agency;
                                  and DOES 1 to 20, inclusive,
                         26

                         27                    Defendants.

                         28
                                                                                            STIPULATION AND [PROPOSED] ORDER
B UR K E , W IL L IAMS &                                                         -1-             TO CONTINUE FILING OF STATUS
  S O R E N SE N, LLP
  A T T O R N E Y S AT LA W                                                                                           UPDATE
       O A K LA ND
                                                                                                                        16506136.2
                                     Case 5:18-cv-07677-NC Document 118 Filed 04/29/20 Page 2 of 4



                              1           Plaintiffs and Defendants, after meeting and conferring, submit this stipulation and

                              2   proposed amended order to continue their deadline to file a joint status update from May 1, 2020

                              3   to May 6, 2020, as follows:

                              4           WHEREAS, on April 24, 2020, following a telephonic status hearing held that same day,

                              5   this Court ordered the parties to further meet and confer and provide an update to the Court by

                              6   May 1, 2020, regarding: (1) Defendants’ discussions with the Alameda County Public Health

                              7   Department on issues of testing, quarantine, and intake protocols; (2) an incident of potential

                              8   exposure at East County Hall of Justice; and (3) an increase in the “orange” category of inmates

                              9   at Santa Rita Jail (ECF 116);

                         10               WHEREAS, the parties met and conferred by phone on April 28, 2020 to discuss the

                         11       issues of testing, quarantine, and intake protocols and anticipate that they will engage in further

                         12       meet and confer discussion on these topics as more information becomes available;

                         13               WHEREAS, the parties do not expect to receive additional information regarding the

                         14       viability of and procedures for increased testing until the end of this week or early next week, and

                         15       will continue to meet and confer regarding quarantine procedures and intake protocols;

                         16               WHEREAS, in light of the above, the parties request that their deadline to file the joint

                         17       status report be moved to Wednesday, May 6, 2020 to enable them to report on the most current

                         18       information, most of which will likely not be available until early next week,

                         19               NOW THEREFORE, the parties, through their respective counsel of record, jointly

                         20       stipulate, subject to this Court’s approval, that the deadline to file their joint status update be

                         21       continued from Friday, May 1, 2020 to Wednesday, May 6, 2020.

                         22       ///

                         23       ///

                         24

                         25

                         26

                         27

                         28
                                                                                                  STIPULATION AND [PROPOSED] ORDER
B UR K E , W IL L IAMS &                                                            -2-                TO CONTINUE FILING OF STATUS
  S O R E N SE N, LLP
  A T T O R N E Y S AT LA W                                                                                                UPDATE
       O A K LA ND
                                                                                                                                 16506136.2
                                     Case 5:18-cv-07677-NC Document 118 Filed 04/29/20 Page 3 of 4



                              1           IT IS SO STIPULATED.

                              2   Dated: April 29, 2020                             BURKE, WILLIAMS & SORENSEN, LLP
                              3

                              4
                                                                                    By: /s/ Gregory Thomas
                              5                                                        Gregory B. Thomas
                                                                                       Temitayo O. Peters
                              6                                                        Attorneys for Defendants
                              7   Dated: April 29, 2020                             HANSON BRIDGETT LLP
                              8

                              9
                                                                                    By: /s/ Samantha Wolff
                         10                                                            Paul B. Mello
                                                                                       Samantha D. Wolff
                         11                                                            Attorneys for Defendants
                         12       Dated: April 29, 2020                             ROSEN BIEN GALVAN & GRUNFELD LLP
                         13

                         14
                                                                                    By: /s/ Ernest Galvan
                         15
                                                                                       Ernest Galvan
                         16                                                            Attorneys for Plaintiffs

                         17

                         18                                            ECF ATTESTATION

                         19               I, Samantha Wolff, am the ECF User whose ID and password are being used to file this

                         20       document. I attest that concurrence in the filing of this document was obtained from all

                         21       signatories.

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                                              STIPULATION AND [PROPOSED] ORDER
B UR K E , W IL L IAMS &                                                         -3-               TO CONTINUE FILING OF STATUS
  S O R E N SE N, LLP
  A T T O R N E Y S AT LA W                                                                                            UPDATE
       O A K LA ND
                                                                                                                             16506136.2
                                     Case 5:18-cv-07677-NC Document 118 Filed 04/29/20 Page 4 of 4



                              1          PURSUANT TO STIPULATION, IT IS SO ORDERED.

                              2          The parties’ joint case status update is continued from May 1, 2020 to May 6, 2020, to

                              3   enable the parties to report on the most current information concerning the topics set forth in this

                              4   Court’s April 24, 2020 Summary Order Following April 24 Status Hearing Re: Santa Rita Jail

                              5   COVID-19 Response (ECF 116).

                              6

                              7   DATED:
                                                                                Honorable Nathanael M. Cousins
                              8                                                 United States Magistrate Judge
                              9

                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                                                STIPULATION AND [PROPOSED] ORDER
B UR K E , W IL L IAMS &                                                          -4-                TO CONTINUE FILING OF STATUS
  S O R E N SE N, LLP
  A T T O R N E Y S AT LA W                                                                                              UPDATE
       O A K LA ND
                                                                                                                              16506136.2
